independently appealable but may be challenged only in the context of an
                   appeal from the final judgment.     Consolidated Generator-Nev., Inc. v.

                   Cummins Engine Co., 114 Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998).
                   Accordingly, as the parties agree that no final judgment has been entered
                   below, and as none appears on the district court docket entries, we lack
                   jurisdiction and
                               ORDER this appeal DISMISSED.




                                                             Pickering
                                                                      A SA tur
                                                                            '             J.



                                                                                          J.
                                                             Parraguirre
                                                              (73 .
                                                                      a                   J.
                                                             Saitta


                   cc: Hon. Kathleen E. Delaney, District Judge
                        Lansford W. Levitt, Settlement Judge
                        Black & LoBello
                        Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1941A    et°